Citation Nr: 1642621	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  11-22 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disability with radiculopathy involving the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1960.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2012 the Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge.  Unfortunately, a transcript of the hearing could not be produced.  In a letter sent in July 2012, the Board informed the Veteran of this and his options for another Board hearing.  Although he initially informed the Board that he desired another Board hearing at the RO, in a March 2013 written statement, he indicated that he did not want another Board hearing.

When this case was last before the Board in May 2016, it was decided in part and remanded in part for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


FINDING OF FACT

The Veteran did not have a chronic low back disability in service; any current low back disability was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability with radiculopathy involving the left lower extremity have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs) and available post-service private and VA medical records have been obtained.  

Further, the Veteran was afforded VA examinations in September 2014, February 2016, and July 2016; and a VA medical opinion was obtained in August 2015.  In combination, the examination reports and medical opinion are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.).  Therefore, the Board finds that there has been substantial compliance with the May 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that he has a low back disability with left leg radiculopathy related to back pain in active service.

The Veteran's service treatment records are negative for evidence of a back disorder.  

In a June 1983 letter, private physician, Dr. J.K. indicated that the Veteran reported low back and leg pain began in July 1982, that he slipped on ice about eight years prior and fractured a lumbar vertebra, and had chronic low back pain for most of his life, "even in service."  Dr. J.K. reported the Veteran had degenerative changes in the spine with no definite lumbar spine fracture and that a computerized tomography (CT) scan disclosed a disc herniation at L4-5.

An August 1987 private treatment record notes symptoms of back pain radiating to both legs and a medical history of a 1983 laminectomy with a diagnostic impression of possible herniated lumbar disc.  A related X-ray report notes severe interspace narrowing at L4-5 with a vacuum disc and no other significant degenerative changes or spondylosis.  An April 1998 VA treatment record shows an assessment of status post lumbar laminectomy of L4-5 with residual pain in the low back and tingling in the left leg.

According to a May 2007 VA treatment note, the Veteran reported a history of low back pain and tingling in his left leg that he believed began in Korea, a 1972 fall that "broke" his back, a discectomy in 1985, and that he first sought medical attention for his back following a car accident in the 1980s.  He was found to have disc degeneration at multiple levels.  An addendum treatment record indicates the Veteran had chronic low back pain since 1959.  In a December 2009 statement, the Veteran reported a 1985 low back surgery and that he stopped working in 1987 due to his back.  

In May 2010, the Veteran reported a 1980 low back surgery and indicated that his in-service back pain was related to the jarring motion caused by riding in tanks in Korea from 1959 to 1960.  He also reported that "an old fracture" was noted during treatment in 1973.  In a June 2011 notice of disagreement, the Veteran stated that his training in Korea included travelling over uneven terrain in a tank that resulted in lower back pain.

At a September 2014 VA examination, the Veteran was diagnosed with degenerative arthritis of the spine, intervertebral disc syndrome, spinal stenosis, spondylolisthesis, retrolithesis, and left leg radiculopathy involving the sciatic nerve.  The Veteran reported that he picked up a block of ice and injured his back in Korea, fell and "broke" his back in 1972, and had current back pain that limited his ability to perform activities of daily living.  The examiner opined that the Veteran's back disability was not related to active service because there was no evidence of military medical treatment for a back injury, the first documentation of a back disorder was in 1983 status post a slip on the ice and a 1982 motor vehicle accident.

An August 2015 VA medical opinion found all back diagnoses recorded during the September 2014 examination were not related to active service and explained that back pain was not a pathological diagnosis and there was no evidence in the STRs of a pathologic diagnosis.
 
In a February 2016 VA examination, the Veteran reported that he believed his low back disability began while on active duty in Korea and indicated that he also broke his back in 1972 after a slip and fall on the ice that required 28 days in the hospital.  The examiner noted diagnoses of lumbosacral spondylosis, retrolithesis, spinal stenosis with radiculopathy, and an unknown disc disease in 1987.  The examiner reviewed medical literature and noted that back strains and sprains were recently recognized to be inappropriate terms for acute low back pain because individuals who experienced back pain generally did not strain muscles or ligaments; rather, lumbar spinal stenosis was most often due to degenerative spondylosis that typically affected individuals over age 60 and was often caused by a variety of congenital or acquired conditions.  

The examiner opined that the Veteran's low back disability with left leg radiculopathy was unrelated to active service because the disorder occurred after a 1982 motor vehicle accident and was unrelated to undocumented back and left leg pain between May 1957 and May 1960.  The examiner noted that the Veteran did not seek medical treatment in service for back pain, had an undated military medical record for a sore left leg muscle, he injured his back in Korea but was able to work without seeking medical attention, and had no other complaints of back or leg pain until 1983, when he was evaluated for surgery following a motor vehicle accident, and that there was continued documentation of back and leg pain since the 1982 motor vehicle accident.  In support of the opinion, the examiner explained that although the Veteran may have strained a muscle in active service, medical literature indicated that a study of persons with acute back pain that caused persistent disabling back pain were individuals who had compensable workers compensation or personal injury claims.  Further, the examiner found that the medical literature supported a finding that the Veteran's lumbar spinal stenosis was most often due to degenerative spondylosis, and noted that spondylosis was first diagnosed in 2007.

Pursuant to a May 2016 Board remand, the Veteran was afforded an additional VA examination in July 2016.  The VA examiner incorporated the prior VA examination reports and medical opinion into his annotated review of the Veteran's medical history and opined that the Veteran's back disorders were less likely than not related service.  The examiner noted the Veteran's statements of back pain in active service and since, including the Veteran's May 2010 statement that a fractured vertebra caused in-service back pain and that an old fracture was found during 1973 medical treatment.  The examiner further noted that there was no direct documentation in service, a 1983 workers compensation back injury evaluation noted the Veteran reported back pain began eight years prior with a fractured lumbar vertebra that required a brace for 19 months and that he had back pain for most of his life.  The examiner explained that there was an absence of documented in-service medical evidence to support a relationship between the back disorder and service and that a 1983 treatment note found no spinal fracture in imaging studies that followed the reported 1974 slip injury that required a brace; and reports of 1983 X-rays of the lumbar spine reveal degenerative changes in the spine but no definite lumbar fracture.  The examiner opined that it was believable that the Veteran had back pain symptoms due to riding in tanks but that frequent back pain did not equate to a back or spine injury.  The examiner emphasized that there was no documented finding of a new or old fracture of the spine and there was no documented medical evidence of a 1973 diagnosis of a spinal fracture.

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's low back disability with radiculopathy involving the left lower extremity.

The Board notes that the Veteran has diagnoses of degenerative disc disease, intervertebral disc syndrome (IVDS), lumbosacral spondylosis, retrolithesis, and spinal stenosis with left lower extremity radiculopathy; however, the Board finds that a chronic low back disorder was not present within one year follow discharge from service.  There is no medical evidence of a low back disorder in service.  The February 2016 VA examiner reviewed the evidence of record and determined that a chronic low back disorder was not present within one year of the Veteran's 1960 discharge from service because there was no evidence of a chronic back disorder until 1983 private treatment following a 1982 motor vehicle accident.  The medical evidence first documents evidence of a chronic low back disability in 1983, more than 20 years after the Veteran's separation from active service.  In fact, there is no medical evidence suggesting that arthritis of the lower back was present within one year after the Veteran's discharge from service.  Therefore, service connection for low back arthritis is not warranted on a presumptive basis.

Further, the Board concludes that the Veteran's low back disability is not otherwise etiologically related to service because there is no competent evidence linking the Veteran's low back disability to service.  The July 2016 VA examiner reviewed the evidence of record and noted the Veteran's back pain symptoms related to riding in tanks in service but determined that the in-service back pain did not equate to a back or spinal injury.  The examiner also noted that the Veteran reported a 1973 slip and fall injury that revealed an old spinal fracture during the course of medical treatment, but found no medical evidence supporting an old spinal fracture or diagnosable back condition prior to the Veteran's 1983 medical treatment for back disorders that were unrelated to active service.  The Board acknowledges that the Veteran sincerely believes that his low back disability is related to in-service injury and back pain; however, he does not possess the medical expertise required to determine whether his current low back disability is causally related to active service.  Moreover, even considering the June 1983 private treatment provider's statement that the Veteran had chronic back pain most of his life, to include service.  This appears to simply be history recorded by the physician, rather than medical evidence of a nexus.  In any event, it is clearly of less probative value than the reports of the February 2016 and July 2016 VA examinations.  Those examiners opined that it is less likely than not that the low back disability was related to active service and the opinions were rendered after the examination of the Veteran and the review of the Veteran's pertinent history.  In addition, the VA examiners, in combination, properly supported their opinions.  Therefore, the Board has found the examination reports to be highly probative evidence against the claim.

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a low back disability with radiculopathy involving the left lower extremity is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


